In considering the application of the plaintiff in error for a rehearing of this cause, the court will adhere to its affirmance of the judgment of the court of common pleas. However, since the judgment to be entered here appears to be in conflict with a decision of the Court of Appeals of the Eighth Appellate District in the case of Parish  Bingham Corp. v. Jackson, 16 Ohio App. 51, the court will certify the case to the Supreme Court for review.
HAMILTON, P.J., CUSHING and ROSS, JJ., concur. *Page 309